DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 09/12/2019 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second resistor and a third resistor that are connected to each other in series between a gate of the third transistor and a second reference potential node; and a charge pump circuit that sets a potential of a connection node between the second resistor and the third resistor to a potential lower than a potential of the first reference potential node in the second mode” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 10-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a first resistor and a second resistor that are connected 27 to each other in series between a gate of the first transistor and a control signal node to which a control signal switching and controlling turn-on or turn-off of the first transistor is input; a third resistor and a fourth resistor that are connected to each other in series between a gate of the second transistor and the control signal node; and a charge pump circuit that sets potentials of a connection node between the first resistor and the second resistor and a connection node between the third resistor and the fourth resistor to be lower than a potential of a first reference potential node, in the second mode” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 16-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “a second resistor and a third resistor that are connected to each other in series between a gate of the third transistor and a second reference potential node; and a charge pump circuit that sets a potential of a connection node between the second resistor and the third resistor to a potential lower than a potential of the first reference potential node in the second mode” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhow U.S. 8,111,105 discloses (please see Fig. 1 and related text for details) an analogous low noise amplifier comprising: 
a first transistor (e.g., 104a of Fig. 1) that amplifies a high frequency input signal and has a grounded source as seen/expected; 

a first inductor (114 of Fig. 1) that is connected between the source of the first transistor and a first reference potential node (ground); 
a third transistor (108 of Fig. 1) that is connected between the source of the first transistor and the first inductor, is turned on in a first mode (low gain), and is turned off in a second mode (high gain or middle gain); 
a first capacitor and a first resistor (please see said capacitor and resistor from 160 of Fig. 1) that are connected to each other in series between a drain of the second transistor and an output node of the low noise amplifier. However Zhow lacks the claimed/details “a second resistor and a third resistor that are connected to each other in series between a gate of the third transistor and a second reference potential node; and a charge pump circuit that sets a potential of a connection node between the second resistor and the third resistor to a potential lower than a potential of the first reference potential node in the second mode”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843